            Case 2:20-cv-01037-DWA Document 21 Filed 07/29/21 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ASHLEY RENEE ECKENRODE,                                   )
                                                          )
                         Plaintiff,                       )
                                                          )
          -vs-                                            )         Civil Action No. 20-1037
                                                          )
KILOLO KIJAKAZI, 1                                        )
COMMISSIONER OF SOCIAL SECURITY,                          )
                                                          )
          Defendant.                                      )

AMBROSE, Senior District Judge


                                                OPINION


          Pending before the Court are Cross-Motions for Summary Judgment. (ECF Nos. 14 and

18). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 15 and 19). After

careful consideration of the submissions of the parties, and based on my opinion set forth below,

I am granting Plaintiff’s Motion (ECF No. 14) and denying Defendant’s Motion for Summary

Judgment. (ECF No. 18).

I. BACKGROUND

          Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her application for disability insurance benefits pursuant to the Social Security

Act. Plaintiff filed her application on August 30, 2017. Administrative Law Judge (“ALJ”), Tracey

Henry, held a hearing on January 29, 2019. (ECF No. 12-2, pp. 37-86). On April 24, 2019, the

ALJ found that Plaintiff was not disabled under the Act. (ECF No. 12-2, pp. 11-25).

          After exhausting all administrative remedies, Plaintiff filed the instant action with this court.

The parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 14 and 18). The issues

are now ripe for review.


1   Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021, replacing Andrew Saul.
         Case 2:20-cv-01037-DWA Document 21 Filed 07/29/21 Page 2 of 8



II. LEGAL ANALYSIS

       A. Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Additionally,

the Commissioner’s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court

cannot conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of

record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of

fact are supported by substantial evidence, a court is bound by those findings, even if the court

would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however, the district

court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.       20 C.F.R. §404.1520(a).       The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,


                                                 2
          Case 2:20-cv-01037-DWA Document 21 Filed 07/29/21 Page 3 of 8



whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity.

20 C.F.R. §404.1520.       The claimant carries the initial burden of demonstrating by medical

evidence that he is unable to return to his previous employment (steps 1-4). Dobrowolsky, 606

F.2d at 406. Once the claimant meets this burden, the burden of proof shifts to the Commissioner

to show that the claimant can engage in alternative substantial gainful activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

        B.      Residual Functional Capacity (RFC) 2

        Plaintiff argues that the ALJ’s RFC determination is not supported by substantial evidence.

(ECF No. 15, pp. 13-16). Specifically, Plaintiff suggests that the ALJ erred in the following ways:

1) the ALJ mistakenly interpreted a clear to work opinion by her family doctor, Dr. Putnam; 2)

the ALJ failed to discuss a functional capacity examination; and 3) the ALJ failed to properly

consider her complaints of pain and her fibromyalgia pursuant to SSR 12-2p. Id. Based on the

same, Plaintiff submits that remand is warranted.




2 RFC refers to the most a claimant can still do despite his/her limitations. 20 C.F.R. §§ 404.1545(a),
416.945(a). The assessment must be based upon all of the relevant evidence, including the medical
records, medical source opinions, and the individual’s subjective allegations and description of his own
limitations. 20 C.F.R. § 416.945(a). In this case, the ALJ found Plaintiff had the RFC to perform
sedentary work, with certain exceptions. (ECF No. 12-2, p. 16).


                                                     3
          Case 2:20-cv-01037-DWA Document 21 Filed 07/29/21 Page 4 of 8




        For claims filed on or after March 27, 2017, the regulations governing the types of opinions

considered and the approach to evaluation of opinions by ALJs were amended and the treating

physician rule was eliminated. 20 C.F.R. §§404.1520c; 416.920c. Under the new broadened

regulations, an ALJ “will not defer or give any specific evidentiary weight, including controlling

weight, to any medical opinion(s) or prior administrative medical findings(s), including those from

[a] medical source.”      Id. at §§404.1520c(a); 416.920c(a).         For such claims, an ALJ now is

required to articulate how persuasive he/she finds the medical opinions and prior administrative

findings. Id. at §§404.1520c(b); 416.920c(b). In so doing, the ALJ shall consider the following

factors: 1) Supportability; 2) Consistency; 3) Relationship with the claimant; 4) Specialization; and

5) Other factors such as familiarity with other evidence in the claim or an understanding of

disability policies and evidentiary requirements, as well as whether new evidence received after

the opinion makes the opinion more or less persuasive. Id. at §§404.1520c(c); 416.920c(c).

“The most important factors” are supportability 3 and consistency. 4              Id. at §§404.1520c(a);

416.920c(a). Therefore, the ALJ must explain how he/she considered the supportability and

consistency of an opinion but the ALJ is not required to discuss or explain how he/she considered

the other factors.      Id. at §§404.1520c(b)(2); 416.920c(b)(2).           When opinions are equally

supported and consistent with the record on the same issue but not exactly the same, however,

the ALJ must explain how he/she considered the other factors.                  Id. at §§404.1520c(b)(3);

416.920c(b)(3).



3With regard to supportability, the regulations provides: “[t]he more relevant the objective medical
evidence and supporting explanations presented by a medical source are to support his or her medical
opinion(s) or prior administrative medical finding(s), the more persuasive the medical opinions or prior
administrative medical finding(s) will be.” Id. at §§404.1520c(c)(1); 416.920c(c)(1).

4With  regard to consistency, the regulations provide: “The more consistent a medical opinion(s) or prior
administrative medical finding(s) is with the evidence from other medical sources and nonmedical sources
in the claim, the more persuasive the medical opinion(s) or prior administrative medical finding(s) will be.”
Id. at §§404.1520c(c)(2); 416.920c(c)(2).

                                                     4
         Case 2:20-cv-01037-DWA Document 21 Filed 07/29/21 Page 5 of 8



       Additionally, when a medical source provides multiple opinions, an ALJ is not required to

articulate how he/she considered each opinion but may consider it in one single analysis using

the factors above.    Id. at §§404.1520c(b)(1); 416.920c(b)(1). Moreover, an ALJ is not required

to articulate how he/she considered evidence from nonmedical sources. Id. at §§404.1520c(d);

416.920c(d).

       Plaintiff first argues the ALJ mistakenly interpreted a clear to work opinion by her family

doctor, Dr. Putnam. (ECF No. 15, pp. 13-14). Plaintiff suggests that Dr. Putnam only cleared

Plaintiff to continue to perform volunteer work, provided she did not lift over ten pounds, and that

her volunteer work only amounted to a few hours of work per month and not full time work. Id.

As a result, the Plaintiff argues the ALJ’s reliance on the lifting restriction of ten pounds for full

time sedentary work does not accurately reflect Dr. Putnam’s opinion. Id. After a review of the

record, I disagree.

       With regard to Dr. Putnam, the ALJ stated as follows:

       On December 20, 2018, Suzanne Putnam, M.D., opined that the claimant should
       not do any lifting greater than 10 pounds (Exhibit 11F/3). The undersigned finds
       Dr. Putnam’s opinion is persuasive and consistent with sedentary work. Dr.
       Putnam is the claimant’s primary care provider and has documented the claimant’s
       complaints of pain as well as findings of tenderness and limited range of motion in
       the cervical and lumbar spine on physical examinations (exhibits 5F; 9F; 11F).
       Furthermore, it is noted that Dr. Putnam does not limit the total time or day(s) that
       the claimant can work.

(ECF No. 12-2, p. 22). Dr. Putnam’s report states that Plaintiff does not feel as though she can

return to work but does volunteer at fire department and Dr. Putnam gave Plaintiff a note “stating

it is OK to fulfil these duties as long as [she] is not doing any lifting greater than 10 pounds.”

(ECF No. 12-7, pp. 152-155). Despite Plaintiff’s contention otherwise, Dr. Putnam does not place

a limitation on the total time or number of days that Plaintiff can work. Id.




                                                  5
         Case 2:20-cv-01037-DWA Document 21 Filed 07/29/21 Page 6 of 8



       Moreover, the ALJ explicitly noted that Plaintiff “volunteers at a fire department doing

secretary work 3 times a month for 20 to 25 minutes, and is allowed to sit or walk at will.” (ECF

No. 12-2, p. 17). Thus, I find no merit to the notion that ALJ did not appreciate the parameters

of her volunteer work or Dr. Putnam’s opinion. Therefore, remand on this issue is not warranted.

       Plaintiff next argues that the ALJ erred by failing to discuss a functional capacity

examination (“FCE”). (ECF No. 15, p. 15). The FCE was performed by PT Jamie Chichy with

Indiana Total Therapy at the request of Dr. Putnam on April 9, 2019. (ECF No. 12-8, pp. 77-81).

It is noted on the List of Exhibits as part of the record. (ECF No. 12-2, p. 30). The ALJ never

mentions the FCE in the opinion. As noted by Plaintiff, the FCE contains a restriction on reaching

that the RFC does not.

       An ALJ may reject portions of evidence, but he/she must provide detailed reasons for

doing so. Additionally, while the ALJ need only discuss the most pertinent, relevant evidence

bearing upon a claimant’s disability status, he/she must provide sufficient discussion to allow the

court to determine whether any rejection of potentially pertinent, relevant evidence was proper.

Johnson v. Comm’r of SS, 529 F.3d 198, 203-04 (3d Cir. 2008). To that end, an ALJ must

provide sufficient explanation of his or her final determination to provide a reviewing court with

the benefit of the factual basis underlying the ultimate disability finding. Cotter v. Harris, 642 F.2d

700, 705 (3d Cir. 1981). “’In the absence of such an indication, the reviewing court cannot tell if

significant probative evidence was not credited or simply ignored.’” Burnett v. Comm’r of SS,

220 F.3d 112, 121-22 (3d Cir. 2000), quoting Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981);

Fargnoli v. Massanari, 247 F.3d 34, 44 (3d Cir. 2001).            An ALJ’s findings should be as

“comprehensive and analytical as feasible,” so that the reviewing court may properly exercise its

duties under 42 U.S.C. §405(g). Cotter, 642 F.2d at 705.




                                                  6
          Case 2:20-cv-01037-DWA Document 21 Filed 07/29/21 Page 7 of 8



        Given Plaintiff’s fibromyalgia, the ALJ’s failure to mention the FCE is troubling and

prohibits me from conducting a proper and meaningful review. Thus, I find remand is warranted.

To be clear, I am not saying that the outcome will be different on remand. That is a decision the

ALJ must make in the first instance in accordance with the rules and regulations based on all of

the evidence. 5

        An appropriate order shall follow.




5As I noted earlier, Plaintiff raises other challenges. Since I am remanding as set forth above, I decline
to address them as the case will be reviewed de novo on remand.

                                                     7
            Case 2:20-cv-01037-DWA Document 21 Filed 07/29/21 Page 8 of 8



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ASHLEY RENEE ECKENRODE,                                   )
                                                          )
                        Plaintiff,                        )
                                                          )
         -vs-                                             )         Civil Action No. 20-1037
                                                          )
KILOLO KIJAKAZI, 6                                        )
COMMISSIONER OF SOCIAL SECURITY,                          )
                                                          )
          Defendant.                                      )

AMBROSE, Senior District Judge



                                          ORDER OF COURT

          THEREFORE, this 29th day of July, 2021, it is ordered that Plaintiff’s Motion for Summary

Judgment (ECF No. 14) is granted and Defendant’s Motion for Summary Judgment (ECF No. 18)

is denied.

          It is further ordered that the decision of the Commissioner of Social Security is hereby

vacated and the case is remanded for further administrative proceedings consistent with the

foregoing opinion.



                                                          BY THE COURT:



                                                         ___________________________________
                                                         Donetta W. Ambrose
                                                         United States Senior District Judge




6   Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021, replacing Andrew Saul.


                                                     8
